PER CURIAM.
Salvador Raymundo Alvarez appeals the denial of his motion for postconviction relief pursuant to Rule 3.850. For the-following reasons, we reverse.
Alvarez claims his defense counsel misled him as to the amount of time he would actually serve on his concurrent fifteen-year sentences. He asserts that if he had not been misinformed regarding his eligibility for gain time and early release programs,- he would not have entered the plea.
“Misrepresentations by counsel as to the length of a sentence or eligibility for gain time can be the basis for postconviction relief in the form of leave to withdraw a guilty plea.” State v. Leroux, 689 So.2d 235, 236 (Fla.1996). The State acknowledges that a hearing will be necessary 'to determine the merits of Defendant’s claim. •,
Reversed and remanded for an evidentiary hearing.